DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 35-37 and 41-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. 11,248,769. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons cited below. 
Instant application # 17/565,973
U.S. Patent No. 11,248,769
Claim 35 recites “A combination illuminated indicator and input panel comprising: a printed circuit board defined by a top face and an opposed bottom face; one or more electroluminescent semiconductor devices mounted to the printed circuit board; a first conductive layer on the top face of the printed circuit board surrounding a region on which one of the one or more electroluminescent semiconductor devices is mounted, the first conductive layer being connectible to an input of a touch sensor controller; a second conductive layer on the bottom face of the printed circuit board surrounding the region on which the one of the one or more electroluminescent semiconductor devices is mounted, the first conductive layer and the second conductive layer being in axial alignment; and a panel cover over the one or more electroluminescent semiconductor devices.”
See claims 1 and 12;
Claim 36 recites “the second conductive layer is connected to the input of the touch sensor controller.”
See claim 13;
Claim 37 recites “the second conductive layer is connected to ground.”
See claim 14; 
Claim 41 recites “A combination illuminated indicator and input panel comprising: a printed circuit board defined by a top face and an opposed bottom face; one or more electroluminescent semiconductor devices mounted to the top face of the printed circuit board; a first conductive layer on the top face of the printed circuit board surrounding a region on which one of the one or more electroluminescent semiconductor devices is mounted, the first conductive layer being connectible to an input of a touch sensor controller; and a panel cover over the one or more electroluminescent semiconductor devices.”
See claims 1, 12, 15-16, 18 and 19;
Claim 42 recites “a second conductive layer on the bottom face of the printed circuit board surrounding the region on which the one of the one or more electroluminescent semiconductor devices is mounted, the first conductive layer and the second conductive layer being in axial alignment.”
See claims 16 and 19; 
Claim 43 recites “the second conductive layer is connected to the input of the touch sensor controller.”
See claim 13;
Claim 44 recites “the second conductive layer is connected to ground.”
See claim 14;

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 35-37 and 41-44 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Cheung (US. Pub: 2019/0235689 A1).
	Regarding claims 35, 41 and 42, Cheung discloses (in at least figs. 1 and 2) a combination illuminated indicator and input panel comprising: a printed circuit board (204; 206; [0046]; [0048]) defined by a top face and an opposed bottom face (see at least figs. 1 and 2); one or more electroluminescent semiconductor devices (212) mounted to the printed circuit board (204). Cheung further discloses ([0051]; [0046]-[0050]) “the front panel PCB (107) may comprise an interface on its rear surface (not shown) that connects to the interface 235 of the rear PCBs 206 to receive power and for communication with the CPU. A front surface 213 of the user interface PCB 204 may comprise a plurality of touch sensors which may comprise a plurality of predefined capacitive touch sensing fields 210 connected to a touch sensor controller on the PCB 204. The touch sensor controller is configured for perceiving changes in capacitance of the touch sensing fields 210 in order to detect a touch or proximity of a conductive object, such as a user's finger. As such, the touch sensors are configured for detecting user touch of the customizable touch buttons 102 on the front surface 252 of the front panel 201” (thus, it is understood from Cheung’s disclosure that the limitations a first conductive layer on the top face of the printed circuit board surrounding a region on which one of the one or more electroluminescent semiconductor devices is mounted, the first conductive layer being connectible to an input of a touch sensor controller; a second conductive layer on the bottom face of the printed circuit board surrounding the region on which the one of the one or more electroluminescent semiconductor devices is mounted, the first conductive layer and the second conductive layer being in axial alignment have met); and a panel cover (201) the one or more electroluminescent semiconductor devices (212). See Holscher (US. Pub: 2005/0103611 A1). 
Regarding claims 36 and 43, Cheung discloses ([0051]) the second conductive layer is connected to the input of the touch sensor controller. 
Regarding claims 37 and 44, Cheung discloses (in at least figs. 1 and 2; [0046]-[0051]) the second conductive layer is connected to ground.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELMITO BREVAL whose telephone number is (571)270-3099. The examiner can normally be reached M-Th~ 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi (Raj) Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ELMITO BREVAL
Primary Examiner
Art Unit 2875



/ELMITO BREVAL/Primary Examiner, Art Unit 2875